Title: To James Madison from William C. C. Claiborne, 3 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


3 July 1804, New Orleans. “The Free People of Colour have manifested some dissatisfaction at not receiving an invitation to the meeting of citizens who adopted the memorial to Congress. A piece addressed to the Freemen of Colour and signed by an influential character among them, inviting a meeting in order that they might consult together as to their rights, and the propriety on their part of drafting a memorial to Congress, was handed to a printer for publication, who very prudently declined it, and for which I have sincerely thanked him.
“It is believed that, the Free People of Colour are well attached to the present Government, and that it will only be necessary to have recourse to advice to induce them to decline a general assemblage, or publicly manifesting any disquietude; but if other means should be necessary, I shall use them.
“I do assure you Sir, that the governing of Louisiana, and particularly of this city, will, for some years require great address, and much care and prudence to prevent tumult and confusion.
“The population is composed of so heterogeneous a mass, such prejudices exist, and so many different interests to reconcile, that I fear no administration or form of Government can give general satisfaction.
“I sincerely regret that public meetings were called; because I am still persuaded, there are some influential persons in Louisiana not permanently interested in its welfare, whose councils will be mischievous: But I could not dissuade certain popular characters from their purposes, and I did not think that the occasion justified the exercise of my official powers.
“The present aspect of affairs here, is not pleasing to me; a spirit of dissatisfaction certainly exists, and there are not wanting persons who labour to increase it; but you may be assured of my vigilance and prudence, and in the mean time you may rest satisfied that no serious disorders will take place.
“The 4th of July will be celebrated in this city with great pomp. I think it may have a good political tendency, and I shall therefore spare neither trouble nor expense.”
